Title: From Thomas Jefferson to John Trumbull, 27 March 1788
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Amsterdam Mar. 27. 1788.

I wrote you a line just as I was taking wing from Paris for this place. I expected to have staid here a week, and have been here three already, and know not yet the term of my stay. I hope however to get away in three or four days. I intend to make my return somewhat circuitous, in order to see what I have not yet seen. This renders the moment of my arrival at Paris incertain. In the mean while, the little balances I expected you would receive for me turning out less than I had calculated, you will be so good as to take one half of the inclosed bill of exchange to be applied as wanting to the purposes I had troubled you with. The other half, being £15. I will beg the favor of you to pay for me to Mr. Stockdale on account, letting him know at the same time that any letters he may have written to me since the last of February will be unanswered till I get back. The substantial answer however is that which you will give him as above desired.

Will you consult with some Amateur in classical reading to know who is the bookseller for classical authors in London, the most curious and copious, of whom one may get the particular editions they would wish, and send me his address? Give my love to Mrs. Church and Mrs. Cosway. Tell them they will travel with me up the Rhine, one on each hand, and for this I shall be indebted, not to any goodness of theirs, but to my own imagination, which helps me on cheerily over the dull roads of this world. God bless them and you, and Adieu. Yours affectionately,

Th: Jefferson


P.S. I must trouble you to send me from Mr. Woodmason 2. sets of wetting and drying books, 2 brushes and a ream of quarto copying paper of the best quality. Be so good as to notify it to Mr. Short that he may have it demanded at the bureau of the Diligence.

